DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2003/0118296 by Smith in view of U.S. PGPub 2003/0095763 by Dallas et al.
Regarding independent claims 1, 3, 5, 9-11, 15-19, Smith teaches an optical fiber cable (Fig. 6) comprising: an outer jacket (polymer material layer 602) having an outer surface (facing outward) defining an outermost surface of the optical fiber cable; an inner jacket (buffer layer 502) located within the outer jacket, the inner jacket comprising a first inner surface (facing buffer layer 306) and an outer surface (facing the layer 602), the first inner surface defining a central bore (occupied by the buffer layer 306) extending in a longitudinal direction (lengthwise of the layers) between first and second ends of the inner jacket; a rip cord (strength yarns 308, which may be used as ripcords to enhance the strippability in Smith’s invention, [0047]) located within the central bore and extending in the longitudinal direction between the first and second ends of the inner jacket; and an optical communication element (optical fiber 302) located within the central bore and extending in the longitudinal direction between the first and second ends of the inner jacket.
Regarding independent claim 11, which additionally requires the inner jacket to be polymer, Smith teaches both two buffer layers are both made of polymer materials (see at least Abstract).
Smith does not specify the inner jacket is configured to be torn or tearable by hand, tearable by finger and/or to access the rip cord located within the central bore.  Dallas also teaches a buffer tube for optical fiber having a rip cord disposed therein (Figs. 4A, 4B), wherein no special tools are required to initiate the tear in the buffer tube and gain access to the ripcord disposed therein (i.e., designed to be torn by hand/fingers on hands).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s invention by using the buffer tube design suggested by Dallas.  The reason is Dallas’ design results in the least amount of attenuation to the buffer tube during the opening and tearing process without the risk of mechanically damaging the fibers that a knife type tool may present or which may occur when fracture energies are not properly taken into account. (Dallas, [0036])
Dallas does not specify that the rip cord has the break strength range to be less than 75N (claims 2, 15); or at least 4 N and no more than 20 N (claim 3), at least 5 N and no more than 11 N (claim 5); or rip cord is formed with a material having a break strength of less than 30 N, a water absorption capacity of greater than 10 grams of water per gram of the material, and a denier that is less than 750 (claims 9, 17), the rip cord has a break strength of at least 5 N and no more than 11 N, wherein the rip cord is formed from a material that has a water absorption capacity of at least 40 grams of water per gram of the material and no more than 50 grams of water per gram of the material, and wherein the rip cord has a denier of at least 150 and no more than 500 (claim 10); or the rip cord is formed from a material that has a water absorption capacity of at least 10 grams of water per gram of the material (claim 11); or the denier of the rip cord to be less than 1000 (claim 17); less than 750 (claim 18), or at least 150 and no more than 500 (claim 19).  However, Dallas states the energy required to break the ripcord through the buffer tube should be less than the energy required to buckle a fiber bundle, i.e., preventing damage to the fiber bundle or unwanted optical attenuation. (Dallas, [0026])  Kim teaches an optical fiber cable comprising a waterproof yarn 31 having thickness, tensile strength, elongation, and water absorption of 300-3,000 denier, 3-150N, 5-25%, and 20 g/g or above, respectively.  These properties of the waterproof yarn provided inside the optical fiber cable minimizes tensile stress which can be generated in the waterproof yarn in the course of manufacturing or laying work and improves waterproof performance with preventing optical loss, by setting a limit on the elongation or shrinkage rate of the waterproof yarn by change of temperature to eliminate interference of the waterproof yarn with the optical fiber cable.  It would have been obvious to one having ordinary skill in the art to modify the invention suggested by Smith and Dallas, before the effective filing date of the claimed invention, by using a cord having the listed mechanical properties, by performing routing experimentation to determine the optimal ranges for the denier and break strength of the rip cord suitable for its intended use or obtain a yarn also having the same physical properties relevant to the rip cord as provided by Kim’s invention, in order to obtain a rip cord having the additional waterproof function described by Kim as well.
Further regarding claim 4, although Kim does not specify using a material selected from a group consisting of P150LS - Low Shrink PET Polyester, M30-45 - Polyester and M40-45 – Polyester to form the rip cord, Kim states the waterproof yarn to be a high polymer with limited shrinkage rate, and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to at the time the invention was made to use a known product such as P150LS water blocking yarn by Fiber-Line having properties best fitted for this application, i.e., water blocking and low shrinkage, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Dallas et al. and Kim et al. as applied to claim 1 above, and further in view of U.S. PGPub 2015/0086168 to Blazer et al.  Kim suggest the optical fiber cable using the waterproof yarn as stated above, wherein the waterproof yarn can be produced by applying waterproof powder on the yarn.  Kim does not specify using less than 0.1 grams of a superabsorbent waterblocking powder distributed unattached within the central bore per meter of the central bore.  Blazer also teaches an optical fiber cable 110 comprising inner and outer jackets 126, 134, a plurality of ripcords 142, and super-absorbent polymer particles (SAP) in an amount that is less than 100 grams per square meter of surface area of the respective component to which the powder particles are coupled, e.g., a central strength member 124 (which can be converted to grams per meters of the central bore via simple calculations given the diameter of the strength member 124); wherein the amount of the SAP used in the cable is at least sufficient to block a one-meter pressure head of tap water in a one-meter length of the cable 110, according to industry standard water penetration tests, which may correspond to the above quantities, depending upon other characteristics of the respective cable, such as interstitial spacing between core elements 114.  It thus would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experimentations to determine a sufficient amount of the SAP added to the optical fiber cable during its manufacturing process, which improves upon Kim’s invention since the amount can be adjusted based on specific properties and dimensions of the optical cable instead of rip cords already embedded with the SAP as stated by Kim.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Dallas et al. and Kim et al. as applied to claim 1 above, and further in view of U.S. PGPub 2017/0146760 to Kaji et al.  Smith and Dallas suggest the optical fiber cable having the rip cord and the optical communication element therein but does not specify whether the rip cord extends substantially unwrapped and straight longitudinally along an outer surface of the optical communication element within the jacket and wherein the optical communication element twists around a longitudinal axis of the jacket along the length of the jacket.  Kaji teaches an optical fiber cable 10 comprising two rip cords 6 and a plurality of optical fiber units 2a, two protrusions T that are continuous in the longitudinal direction of the optical fiber cable 10 on the surface of a sheath 4, wherein teach of the two protrusions T may be arranged on substantially an extension of a straight line connecting the central axis Z and the rip cord 6, and wherein the optical fiber units 2a may be twisted together in an SZ manner (Fig. 7).  SZ stranding is well-known and practiced in the art since the fiber length is longer than the corresponding length of the cable so that excess length of fiber is available when a cable jacket is cut away or ripped open, and excess length of fiber can be accessed without being constrained by adjacent fiber (as helically-wound fibers would be), and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the plurality of optical fibers 11 inside their respective buffer tubes 23 in the SZ manner as suggested by Kaji for the same reasons.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Dallas and Kim as applied to claim 11 above, and further in view of WO0222929A1 patent publication.  Smith, Dallas and Kim suggest the cable with the ripcord as stated above but not a range of a water absorption capacity of at least 10 grams of water per gram of the rip cord material.  The ‘929 publication also teaches an optical fiber cable using water-blocking yarns having fast swell rate or higher swelling value inside the cable, wherein The yarns in accordance with the present invention will thus exhibit an absorption capacity of between about 5 to about 140 grams of water per gram of yarn (gw/gy), more preferably between about 5 to about 55 gw/gy for twisted & plied yarns (typically rip cords yarns).  It thus would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use known rip cords yarns having water swelling and water blocking ability as suggested in the ‘929 publication as the rip cord in the suggested invention, as well as performing routine experimentation to determine its absorption capacity, i.e., so as to not induce undesired stress and optical loss of optical fibers due to excessive swelling.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Dallas et al. and Kim et al. as applied to claim 17 above, and further in view of U.S. PGPub 2015/0086168 to Blazer et al., and further in view of U.S. PGPub 2017/0146760 to Kaji et al.  Smith, Dallas and Kim suggest the optical fiber cable using the waterproof yarn as stated above, wherein the waterproof yarn can be produced by applying waterproof powder on the yarn.  Kim does not specify using less than 0.1 grams of a superabsorbent waterblocking powder distributed unattached within the central bore per meter of the central bore.  Blazer also teaches an optical fiber cable 110 comprising inner and outer jackets 126, 134, a plurality of ripcords 142, and super-absorbent polymer particles (SAP) in an amount that is less than 100 grams per square meter of surface area of the respective component to which the powder particles are coupled, e.g., a central strength member 124 (which can be converted to grams per meters of the central bore via simple calculations given the diameter of the strength member 124); wherein the amount of the SAP used in the cable is at least sufficient to block a one-meter pressure head of tap water in a one-meter length of the cable 110, according to industry standard water penetration tests, which may correspond to the above quantities, depending upon other characteristics of the respective cable, such as interstitial spacing between core elements 114.  It thus would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experimentations to determine a sufficient amount of the SAP added to the optical fiber cable during its manufacturing process, which improves upon Kim’s invention since the amount can be adjusted based on specific properties and dimensions of the optical cable instead of rip cords already embedded with the SAP as stated by Kim.  
Further, Smith and Dallas suggest the optical fiber cable having the rip cord and the optical communication element therein but does not specify whether the rip cord extends substantially unwrapped and straight longitudinally along an outer surface of the optical communication element within the jacket and wherein the optical communication element twists around a longitudinal axis of the jacket along the length of the jacket.  Kaji teaches an optical fiber cable 10 comprising two rip cords 6 and a plurality of optical fiber units 2a, two protrusions T that are continuous in the longitudinal direction of the optical fiber cable 10 on the surface of a sheath 4, wherein teach of the two protrusions T may be arranged on substantially an extension of a straight line connecting the central axis Z and the rip cord 6, and wherein the optical fiber units 2a may be twisted together in an SZ manner (Fig. 7).  SZ stranding is well-known and practiced in the art since the fiber length is longer than the corresponding length of the cable so that excess length of fiber is available when a cable jacket is cut away or ripped open, and excess length of fiber can be accessed without being constrained by adjacent fiber (as helically-wound fibers would be), and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the plurality of optical fibers 11 inside their respective buffer tubes 23 in the SZ manner as suggested by Kaji for the same reasons.
Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Dallas and Kim as applied to claim 1 above, and further in view of U.S. Patent 6,041,153 to Yang.  Smith in view of Dallas suggests the optical cable using the polymer buffer tube as stated above but not a chalk or talc filler for the polymer.  Yang also teaches a composite reinforced buffer tube for optical fiber cables, wherein the material forming the elongated, substantially continuous, reinforcement includes a filler material selected from the group consisting of talc, mica, silica and carbon black. (See Yang, at least col. 3, lines 52-67.)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a talc filler, as suggested by Yang.  The reason is talc acts as a nucleating agent that increases the flexural modulus, yield and tensile strength, compression resistance and dimensional stability of the polymer as well as reduces the coefficient of thermal expansion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 6,101,305, discloses a corrugated or flat armor tape 38 of the metallic or plastic type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883